F§LEY

UNITED sTATES DISTRICT coURT` MAY 01 2019
FoR THE DISTRICT oF coLUMBIA \

€;::‘:§ :::.,“;Ss:;::i:;z:t;::na
IAN OWEN SHARPE, )
Plaintiff, §
v. § Civil Action No.: l:l9-cv-Ol015 (UNA)
FEDERAL BUREAU OF PRISONS, et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and‘
application for leave to proceed in forma pauperis (“IFP”). The Court will grant the IFP
application and dismiss the case for lack of subject matter jurisdiction See Fed. R. Civ. P. lZ(h)(3)
(requiring the court to dismiss an action “at any time” if it determines that the subject matter
jurisdiction is wanting).

Plaintiff, a resident of Ontario, Canada, sues the F ederal Bureau of Prisons and the U.S.
Department of Treasury. He alleges that he sent a money order consisting of 63 Canadian dollars,
payable in U.S. currency. He attaches this money order as an exhibit. Plaintiff alleges that he sent
the money order to the Treasury Department in order to obtain his medical records from the Bureau
of Prisons. He states that he has attempted to-contact both defendants regarding this issue, to no
avail. He insinuates that defendants’ lack of response may indicate some sort of unknown crime.
He seeks the return of his money order and/or the release of his medical records.

Plaintiff does not provide any other facts, and the complaint is devoid of legal authority, to
establish any`breach of duty or obligation committed by defendants Plaintiff also fails to show

that he has properly requested these records from the relevant agency, or pursuant to the

vw

1

appropriate statutes Plaintiff also requests that the Court “look into [his] situation[,]” “give [him]
the name and address of the District Attorney[,]” and “phone [him]” regarding these allegations
The Court is an inappropriate forum for these particular requests and is under no obligation to
engage in these actions See Ficken v. Golden, 696 F. Supp. 2d 21, 33 nl l (D.D.C. 2010) (citation
omitted).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the amount
in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts
that bring the suit within the court's jurisdiction See Fed. R. Civ. P. S(a). Failure to plead such
facts warrants dismissal of the action See Fed. R. Civ. P. lZ(h)(3).

Plaintiff has failed to establish diversity jurisdiction and has also failed to raise any federal

question In fact, it is unclear what cause(S) of action plaintiff intends The complaint fails to Set

     
   
 

forth allegations with respect to this Court’s jurisdictio over t - o `ntiff’s -ntitlement to relief or
a valid basis for an award of damages Therefore, -' ` '1ssed for want of subject

matter jurisdiction A separate Order accompanies `GL en »vran m Opinion.

/

Date: April gx ,2019 Uniteii States District Judge

 

